Title: To George Washington from Pierce Butler, 6 June 1791
From: Butler, Pierce
To: Washington, George



Dear Sir
Charleston [S.C.] June the 6th 1791

soon after Your departure I received the inclosed letter from Genoa —it came under Cover of one to me that I send with it—If You shall at any time hereafter think proper to Nominate a Consul at Genoa I believe the person in question as elligible as any foreigner to be got. He is very strongly recommended to me by the first Banker in that City; and by other respectable persons.
I beg leave to mention to You, that I had early in the second Session of Congress wrote to Itally and Holland for information on the subject of public Loans to the United States; to those letters I have only now received explicit answers; from these I have the fullest Conviction that Loans may be obtained for the United States on more Advantageous terms than are proposed by the Commissners in Holland to Mr Short; and which they by letter inform me that He has agreed to. I mention this for Your own information only—not wishing to have my Name spoken of in this business, because it woud in future prevent the Commissioners in Holland from Communicating to me as freely as they do at present, the State of Money transactions there—When I have the honor of seeing You I will shew You the proposals made to me from a Quarter that admits of no doubt.
I hope Sir You get well Home and feel no inconvenience from

Your Journey. I have the honor to be, with great respect and sincere Attachment—Dear sir Yr Most Obedt humble servant

P. Butler.

